Citation Nr: 9904094	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether injuries sustained in a July 5, 1993, motor vehicle 
accident were the result of willful misconduct.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1990 to 
December 1993.

This matter arises from a March 1995 administrative decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which found that the injuries 
sustained by the veteran on July 5, 1993, were the result of 
his own willful misconduct.  The veteran relocated during the 
pendency of the appeal and his file has been transferred to 
the St. Louis, Missouri, Regional Office.

The veteran's case was remanded to the St. Louis RO in 
September 1997 for further development.


REMAND

The veteran served on active duty from June 1990 to December 
1993.  He was involved in a motor vehicle accident in July 
1993 and sustained severe injuries.  He was discharged from 
the Army in December 1993.  He was given an Honorable 
Discharge and the reason for discharge was "physical 
disability without severance pay."

The veteran originally sought to establish service connection 
in August 1993 for the injuries suffered in the July 1993 
accident.  The RO made several attempts to obtain the 
veteran's complete medical records and line of duty (LOD) 
investigation but was not successful.  The only records 
associated with the claims file were personnel records 
related to his entry into service and medical records 
associated with his accident and the period thereafter.  No 
LOD report or final physical evaluation board (PEB) report 
was contained in the records.  Based on the evidence of 
record, the RO made an administrative determination in March 
1995 that the veteran's injuries were the result of his own 
misconduct.  The veteran then appealed that decision to the 
Board.

The case was remanded by the Board in September 1997 to again 
attempt to obtain a copy of the veteran's LOD investigation.  
The RO contacted the veteran's prior unit and the National 
Personnel Record Center (NPRC) in St. Louis, Missouri, but 
was unable to locate the investigation.  The case was then 
returned to the Board for appellate review.

Subsequent to the arrival of the case back at the Board, the 
Board became aware in February 1999 that the veteran's 
records, including his LOD investigation, had been located 
and were being held at Fort Benjamin Harrison, Indiana, 
pending a request from the VA.  

Accordingly, the Board will REMAND the veteran's case for the 
following action:

1.  The RO should request the veteran's 
records from the following address:  Mr. 
Larry Hibbs, Commander, USAEREC, Attn:  
PCRE-F, 8899 E. 56th Street, 
Indianapolis, Indiana, 46249-5301.

2.  Upon receipt of the veteran's 
records, the RO should then undertake any 
other indicated development and should 
readjudicate the claim on appeal.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran should then be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

